 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11 DONEYDA PEREZ as an individual                CASE NO. 8:16-cv-01440-JLS-DFM
   and on behalf of all others similarly
12 situated,                                     PROTECTIVE ORDER
13                    Plaintiff,
14            vs.
15 DIRECTV GROUP HOLDINGS, LLC,                  [Discovery Document: Referred to
   a Delaware Corporation, LONSTEIN              Magistrate Judge Douglas F.
16 LAW OFFICES, P.C., a New York                 McCormick]
   Professional Corporation; SIGNAL
17 AUDITING, INC., a New York
   Corporation;      JULIE     COHEN
18 LONSTEIN;       and     WAYNE   D.
   LONSTEIN,
19                                               Complaint Filed: August 4, 2016
                Defendants.
20
21
22
23
24
25
26
27
28
     735884356.1                                                       8:16-cv-01440-JLS-DFM
                                                                        PROTECTIVE ORDER
 1            1.   PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public disclosure
 4 and from use for any purpose other than prosecuting this litigation may be warranted.
 5 This Order does not confer blanket protections on all disclosures or responses to
 6 discovery and the protection it affords from public disclosure and use extends only to
 7 the limited information or items that are entitled to confidential treatment under the
 8 applicable legal principles. As set forth in Section 13.3, below, this Stipulated
 9 Protective Order does not entitle any party to file confidential information under seal;
10 Civil Local Rule 79-5 sets forth the procedures that must be followed and the
11 standards that will be applied when a party seeks permission from the Court to file
12 material under seal.
13            2.   GOOD CAUSE STATEMENT
14            This action will involve personal identifying information, proprietary
15 information and other confidential matters. These materials consist of, among other
16 things: (i) customer/subscriber information, including but not limited to names,
17 addresses, and phone numbers; (ii) business rcords and other materials that are
18 confidential, proprietary, or trade secret, and for which disclosure would cause
19 competitive advantage to the Disclosing Party’s competitors or would otherwise
20 diminish or harm the Disclosing Party’s (or any other Defendants’) standing in the
21 marketplace, including but not limited to vendor agreements, vendor invoices,
22 contractors, retainers, training materials, business policies and procedures, customer
23 relationship policies, order fulfillment systems, customer management systems,
24 budgeting processes, invoices, financial records, research studies, technical
25 information,       strategic   forecasts,   financial   forecasts,   accounting   records;
26 (iii) information and/or documents identified as confidential and/or proprietary in a
27 written contract and/or agreement between parties to the Action and/or between a
28 party to the Action and a non-party to the Action; (iv) personnel records and personnel
                                               2                       8:16-cv-01440-JLS-DFM
                                                                            PROTECTIVE ORDER
     735884356.1
 1 files; (v) policies and procedures pertaining to the method of investigating, auditing
 2 and responding to commercial piracy, the disclosure of which would hinder such
 3 efforts and diminish the competitive value of such efforts; and (vi) any compensation
 4 records, tax records, asset records, payment records, investment records or any other
 5 financial records maintained as confidential.
 6            Accordingly, to expedite the flow of information, to facilitate the prompt
 7 resolution of disputes over confidentiality of discovery materials, to adequately
 8 protect information the parties are entitled to keep confidential, to ensure that the
 9 parties are permitted reasonable necessary uses of such material in preparation for and
10 in the conduct of trial, to address their handling at the end of the litigation, and to
11 serve the ends of justice, a protective order for such information is justified in this
12 matter.
13            The Court cautions that no party may designate any information as confidential
14 for tactical reasons and that nothing may be so designated without a good faith belief
15 that there is good cause why it should not be part of the public record in this case.
16            3.    DEFINITIONS
17                  3.1   Action: this pending lawsuit entitled Doneyda Perez v.DIRECTV
18 Group Holdings, LLC, et al., USDC Case No. CV 18-01440 JLS (DFMx) [sometimes
19 designated as USDC Case No. 8:16-cv-01440-JLS-DFM].
20                  3.2   Challenging Party: a Party or Non-Party that challenges the
21 designation of information or items under this Order.
22                  3.3   “CONFIDENTIAL”          Information    or   Items:     information
23 (regardless of how it is generated, stored or maintained) or tangible things that qualify
24 for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
25 the Good Cause Statement.
26                  3.4   Counsel: attorneys employed by a Party to this Action, retained to
27 represent or advise a Party to this Action, or affiliated with a law firm which has
28 appeared on behalf of that Party. (as well as their support staff).
                                              3                          8:16-cv-01440-JLS-DFM
                                                                            PROTECTIVE ORDER
     735884356.1
 1                 3.5   Designating Party: a Party or Non-Party that designates
 2 information or items that it produces in disclosures or in responses to discovery as
 3 “CONFIDENTIAL.”
 4                 3.6   Disclosure or Discovery Material: all items or information,
 5 regardless of the medium or manner in which it is generated, stored, or maintained
 6 (including, among other things, testimony, transcripts, and tangible things), that are
 7 produced or generated in disclosures or responses to discovery in this Action.
 8                 3.7   Expert: a person with specialized knowledge or experience in a
 9 matter pertinent to the litigation who has been retained by a Party or its counsel to
10 serve as an expert witness or as a consultant in this Action.
11                 3.8   Non-Party:   any   natural   person,   partnership,   corporation,
12 association, or other legal entity not named as a Party to this Action.
13                 3.9   Party: any party to this Action, including all of its officers,
14 directors, employees, consultants, retained experts, and Counsel (and their support
15 staffs).
16                 3.10 Personal Identifying Information or “PII”: addresses, telephone
17 numbers, social security numbers or other information used to identify any individual.
18                 3.11 Producing Party: a Party or Non-Party that produces Disclosure or
19 Discovery Material in this Action.
20                 3.12 Professional Vendors: persons or entities that provide litigation
21 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22 demonstrations, and organizing, storing, or retrieving data in any form or medium and
23 class action administrators) and their employees and subcontractors.
24                 3.13 Protected Material: any Disclosure or Discovery Material that is
25 designated as “CONFIDENTIAL.”
26                 3.14 Receiving Party: a Party that receives Disclosure or Discovery
27 Material from a Producing Party.
28 / / /
                                               4                      8:16-cv-01440-JLS-DFM
                                                                         PROTECTIVE ORDER
     735884356.1
 1            4.    SCOPE
 2            The protections conferred by this Order cover not only Protected Material (as
 3 defined above), but also (1) any information copied or extracted from Protected
 4 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 5 and (3) any testimony, conversations, or presentations by Parties or their Counsel that
 6 might reveal Protected Material.
 7            Any use of Protected Material at trial shall be governed by the orders of the
 8 trial judge. The Parties shall negotiate in good faith a separate agreement regarding
 9 the confidentiality of documents to be used at trial and submit such agreement to the
10 trial judge at least one week before the final pre-trial conference.1
11            5.    DURATION
12            Unless made available to the public during trial, the confidentiality obligations
13 imposed by this Order shall remain in effect until a Designating Party agrees
14 otherwise in writing or a court order otherwise directs. Final disposition shall be
15 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
16 or without prejudice, and (2) final judgment herein after the completion and
17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
18 including the time limits for filing any motions or applications of extension of time
19 pursuant to applicable law.
20            6.    DESIGNATING PROTECTED MATERIAL
21                  6.1    Exercise of Restraint and Care in Designating Material for
22 Protection.       Each Party or Non-Party that designates information or items for
23 protection under this Order must take reasonable care to limit any such designation to
24
25
     1
    Any information or document used at trial, regardless of its status pursuant to this
26 Stipulated Protective Order, will be presumptively available to all members of the
27 public, including the press, unless the trial judge finds compelling reasons—supported
   by specific factual findings—support the sealing of that information or document. See
28 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006).
                                                 5                      8:16-cv-01440-JLS-DFM
                                                                             PROTECTIVE ORDER
     735884356.1
 1 specific material that qualifies under the appropriate standards. The Designating
 2 Party must designate for protection only those parts of material, documents, items, or
 3 oral or written communications that qualify so that other portions of the material,
 4 documents, items, or communications for which protection is not warranted are not
 5 swept unjustifiably within the ambit of this Order.
 6            Mass, indiscriminate, or routinized designations are prohibited. Designations
 7 that are shown to be clearly unjustified or that have been made for an improper
 8 purpose (e.g., to unnecessarily encumber the case development process or to impose
 9 unnecessary expenses and burdens on other Parties) may expose the Designating Party
10 to sanctions.
11                  6.2   Manner and Timing of Designations.         Except as otherwise
12 provided in this Order (see, e.g., second paragraph of section 6.2(a) below), or as
13 otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
14 protection under this Order must be clearly so designated before the material is
15 disclosed or produced.
16            Designation in conformity with this Order requires:
17                        (a)    for information in documentary form (e.g., paper or
18 electronic documents, but excluding transcripts of depositions or other pretrial or trial
19 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
20 page that contains protected material. If only a portion or portions of the material on
21 a page qualifies for protection, the Producing Party also must clearly identify the
22 protected portion(s) (e.g., by making appropriate markings in the margins). If only
23 portions of a document qualify for protection, only those pages of the document will
24 be identified.
25            A Party or Non-Party that makes original documents or materials available for
26 inspection need not designate them for protection until after the inspecting Party has
27 indicated which documents or materials it would like copied and produced. During
28 the inspection and before the designation, all of the material made available for
                                           6                      8:16-cv-01440-JLS-DFM
                                                                          PROTECTIVE ORDER
     735884356.1
 1 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 2 identified the documents or materials it wants copied and produced, the Producing
 3 Party must determine which documents, or portions thereof, qualify for protection
 4 under this Order. Then, before producing the specified documents, the Producing
 5 Party must affix the “CONFIDENTIAL” legend to each page that contains Protected
 6 Material. If only a portion or portions of the material on a page qualifies for
 7 protection, the Producing party also must clearly identify the protected portion(s)
 8 (e.g., by making appropriate markings in the margins). If only portions of a document
 9 qualify for protection, only those pages of the document will be identified.
10                         (b)    for testimony given in deposition or in other pretrial or trial
11 proceedings, that the Designating Party identify all protected testimony on the record,
12 before the close of the deposition, hearing, or other proceeding. When it is impractical
13 to identify separately each portion of testimony that is entitled to protection and it
14 appears that substantial portions may qualify for protection, the Designating Party
15 may invoke on the record (before the deposition, hearing, or other proceeding is
16 concluded) a right to have up to 21 days after receiving the deposition transcript to
17 identify the specific portions of the testimony as to which protection is sought. The
18 Designating Party must order the transcript at the time in order to invoke this
19 provision. Only those portions of the testimony that are appropriately designated for
20 protection at the time the testimony is given or within the 21 days defined in this
21 provision shall be covered by the provisions of this Protective Order.
22            Parties shall give the other Parties notice if they reasonably expect a deposition,
23 hearing or other proceeding to include Protected Material so that the Parties can
24 collectively ensure that only authorized individuals who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
26 proceedings. The use of a document as an exhibit at a deposition shall not in any way
27 affect its designation as “CONFIDENTIAL.”
28            Transcripts containing Protected Material shall have an obvious legend on the
                                                7                       8:16-cv-01440-JLS-DFM
                                                                              PROTECTIVE ORDER
     735884356.1
 1 title page that the transcript contains Protected Material, and the title page shall be
 2 followed by a list of all pages (including line numbers as appropriate) that have been
 3 designated as Protected Material. Pages of transcribed deposition testimony or
 4 exhibits to depositions that reveal Protected Material must be separately bound by the
 5 court reporter and may not be disclosed to anyone except as permitted under this
 6 Protective Order. The Designating Party shall inform the court reporter of these
 7 requirements. Any transcript that is prepared before the expiration of a 21-day period
 8 for designation shall be treated during that period as if it had been designated
 9 “CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of
10 that period, the transcript shall be treated only as actually designated.
11                       (c)     for information produced in some form other than
12 documentary and for any other tangible items, that the Producing Party affix in a
13 prominent place on the exterior of the container or containers in which the information
14 or item is stored the “CONFIDENTIAL” legend. If only a portion or portions of the
15 information warrants protection, the Producing Party, to the extent practicable, shall
16 identify the protected portion(s).
17                 6.3   Inadvertent Failures to Designate.       If timely corrected, an
18 inadvertent failure to designate qualified information or items does not, standing
19 alone, waive the Designating Party’s right to secure protection under this Order for
20 such material. Upon timely correction of a designation, the Receiving Party must
21 make reasonable efforts to assure that the material is treated in accordance with the
22 provisions of this Order.
23            7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
24                 7.1   Timing of Challenges. Any Party or Non-Party may challenge a
25 designation of confidentiality at any time that is consistent with the Court’s
26 Scheduling Order.           To avoid foreseeable substantial unfairness, unnecessary
27 economic burdens, or a significant disruption or delay of the litigation, a Party waives
28 its right to challenge a confidentiality designation by electing not to provide the
                                             8                     8:16-cv-01440-JLS-DFM
                                                                          PROTECTIVE ORDER
     735884356.1
 1 Designating Party of its intention to mount a challenge within thirty (30) days after
 2 the original designation is disclosed. A Challenging Party may provide notice to a
 3 Designating Party as described in Section 7.2 below or, if the volume of documents
 4 produced is too voluminous to review within thirty (30) days, Receiving Party may
 5 notify Producing Party that review of the volume of documents produced will not be
 6 complete in the 30-day period, and that Receiving Party reserves its rights to challenge
 7 documents within a reasonable time after the 30-day period has expired. The Parties
 8 herein are then obligated to meet and confer and agree upon what that “reasonable
 9 time” will be. A Party may challenge a confidentiality designation after the 30-day
10 period prescribed herein has passed only for good cause shown. The volume of
11 documents produced and the reasonable time within which the Receiving Party may
12 be expected to review such documents shall be one of the factors considered for the
13 establishment of such good cause.
14                 7.2   Informal Attempt to Resolve.         To initiate a challenge, the
15 Receiving Party must notify the Producing Party in a writing that complies with Local
16 Rule 37-1’s specific requirements and request a meet and confer within the 10 days
17 referenced under Local Rule 37-1. If the Designating Party believes Receiving Party’s
18 37-1 correspondence is technically non-compliant, unclear or insufficient to proceed
19 with the Local Rule 37-1 process, it must so state within seven (7) days of receipt. If
20 the parties are unable to resolve the dispute within 14 days after that meet and confer
21 conference takes place, the Receiving Party may notify Designating Party of impasse
22 and initiate the joint stipulation process for filing a motion with the Court.
23                 7.3   Status of Documents During Challenge. Unless the Designating
24 Party has waived or withdrawn the confidentiality designation, all Parties shall
25 continue to afford the material in question the level of protection to which it is entitled
26 under the Producing Party’s designation until the Court rules on the challenge.
27            8.   ACCESS TO AND USE OF PROTECTED MATERIAL
28                 8.1   Basic Principle. A Receiving Party may use Protected Material
                                             9                     8:16-cv-01440-JLS-DFM
                                                                           PROTECTIVE ORDER
     735884356.1
 1 that is disclosed or produced by another Party or by a Non-Party in connection with
 2 this Action only for prosecuting, defending, or attempting to settle this Action. Such
 3 Protected Material may be disclosed only to the categories of persons and under the
 4 conditions described in this Order. When the Action has been terminated, a Receiving
 5 Party must comply with the provisions of Section 14 below (FINAL DISPOSITION).
 6 Protected Material must be stored and maintained by a Receiving Party at a location
 7 and in a secure manner that ensures that access is limited to the persons authorized
 8 under this Court.
 9                 8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
10 otherwise ordered by the Court or permitted in writing by the Designating Party, a
11 Receiving       Party     may    disclose    any    information   or    item    designated
12 “CONFIDENTIAL” only to:
13                         (a)   the Receiving Party’s Counsel, as well as employees of said
14 Counsel to whom it is reasonably necessary to disclose the information for this
15 Action;
16                         (b)   the officers, directors, and employees of the Receiving
17 Party to whom disclosure is reasonably necessary for this Action;
18                         (c)   Experts (as defined in this Order) of the Receiving Party to
19 whom disclosure is reasonably necessary for this Action and who have signed the
20 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
21                         (d)   the Court and its personnel;
22                         (e)   court reporters and their staff;
23                         (f)   professional jury or trial consultants, mock jurors, and
24 Professional Vendors to whom disclosure is reasonably necessary for this Action and
25 who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
26                         (g)   the author or recipient of a document containing the
27 information or a custodian or other person who otherwise possessed or knew the
28 information;
                                                 10                       8:16-cv-01440-JLS-DFM
                                                                             PROTECTIVE ORDER
     735884356.1
 1                         (h)   during their depositions, witnesses and attorneys for
 2 witnesses in the Action to whom disclosure is reasonably necessary provided. The
 3 Parties are jointly responsible for requesting that (1) all witnesses sign the form
 4 attached as Exhibit A hereto and (2) that witnesses not be permitted to keep any
 5 confidential information unless otherwise agreed by the Designating Party or ordered
 6 by the Court;
 7                         (i)   any mediator or settlement officer, and their supporting
 8 personnel, mutually agreed upon by any of the Parties engaged in settlement
 9 discussions; and/or
10                         (j)   any Party to the Action.
11            9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
12 PRODUCED IN OTHER LITIGATION
13            If a Party is served with a subpoena or a court order issued in other litigation
14 that compels disclosure of any information or items designated in this Action as
15 “CONFIDENTIAL” that Party must do all of the following:
16                         (a)   promptly notify in writing the Designating Party. Such
17 notification shall include a copy of the subpoena or court order; and
18                         (b)   promptly notify in writing the party who caused the
19 subpoena or order to issue in the other litigation that some or all of the material
20 covered by the subpoena or order is subject to this Protective Order. Such notification
21 shall include a copy of this Protective Order; and
22                         (c)   cooperate with respect to all reasonable procedures sought
23 to be pursued by the Designating Party whose Protected Material may be affected.
24            If the Designating Party timely seeks a protective order, the Party served with
25 the subpoena or court order shall not produce any information designated in this action
26 as “CONFIDENTIAL” before a determination by the court from which the subpoena
27 or order issued, unless the Party has obtained the Designating Party’s permission. The
28 Designating Party shall bear the burden and expense of seeking protection in that court
                                             11                      8:16-cv-01440-JLS-DFM
                                                                            PROTECTIVE ORDER
     735884356.1
 1 of its confidential material, and nothing in these provisions should be construed as
 2 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 3 directive from another court.
 4            10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5 PRODUCED IN THIS LITIGATION
 6                      (a)    The terms of this Order are applicable to information
 7 produced by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
 8 information produced by Non-Parties in connection with this litigation is protected by
 9 the remedies and relief provided by this Order. Nothing in these provisions should be
10 construed as prohibiting a Non-Party from seeking additional protections.
11                      (b)    In the event that a Party is required, by a valid discovery
12 request, to produce a Non-Party’s confidential information in its possession, and the
13 Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
14 confidential information, then the Party shall do all of the following:
15                             (1) promptly notify in writing the Requesting Party and the
16 Non-Party that some or all of the information requested is subject to a confidentiality
17 agreement with a Non-Party; and
18                             (2) promptly provide the Non-Party with a copy of the
19 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
20 reasonably specific description of the information requested; and
21                             (3) make the information requested available for inspection
22 by the Non-Party, if requested.
23                      (c)    Notwithstanding the provisions of Section 10(b) above, and
24 so long as disclosure does not violate the Satellite Televsion Extension and Localism
25 Act of 2010, the Cable Privacy Act, the Telecommuniations Act, or any other federal
26 or state law, Section 10(b) shall not apply to the confidential information of a putative
27 class member unless the putative class member and the Disclosing Party have a
28
                                              12                       8:16-cv-01440-JLS-DFM
                                                                          PROTECTIVE ORDER
     735884356.1
 1 negotiated confidentiality agreement other than those applicable to DIRECTV 1
 2 subscribers generally.
 3                         (d)   If the Non-Party receiving the notice specified in Section
 4 10(b)(1) does not seek a protective order from this Court within 14 days of receiving
 5 the notice and accompanying information, the Receiving Party may produce the Non-
 6 Party’s confidential information responsive to the discovery request. If the Non-Party
 7 timely seeks a protective order, the Receiving Party shall not produce any information
 8 in its possession or control that is subject to the confidentiality agreement with the
 9 Non-Party before a determination by the Court. Absent a court order to the contrary,
10 the Non-Party shall bear the burden and expense of seeking protection in this Court
11 of its Protected Material.
12            11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14 Protected Material to any person or in any circumstance not authorized under this
15 Protective Order, the Receiving Party must immediately do all of the following:
16 (a) notify in writing the Designating Party of the unauthorized disclosures, and (b) use
17 its best efforts to retrieve all unauthorized copies of the Protected Material, and
18 (c) inform the person or persons to whom unauthorized disclosures were made of all
19 the terms of this Order, and (d) request such person or persons to execute the
20 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
21 A.
22            12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHER-
23 WISE PROTECTED MATERIAL
24            When a Producing Party gives notice to Receiving Parties that certain
25 inadvertently produced material is subject to a claim of privilege or other protection,
26
27   1
    As used here, the modifier “DIRECTV” refers to the satellite cable broadcasting
28 service, branded “DIRECTV” and provided by DIRECTV, LLC.
                                        13                      8:16-cv-01440-JLS-DFM
                                                                            PROTECTIVE ORDER
     735884356.1
 1 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2 Procedure 26(b)(5)(B).
 3            13.   MISCELLANEOUS
 4                  13.1 Right to Further Relief. Nothing in this Order abridges the right of
 5 any Party to seek its modification by the Court in the future.
 6                  13.2 Right to Assert Other Objections. Nothing in this Order abridges
 7 the right of any Party to object to disclosing or producing any information or item on
 8 any ground not addressed in this Protective Order. Similarly, nothing in this Order
 9 abridges the right of any Party to object on any ground to use in evidence of any of
10 the material covered by this Protective Order.
11                  13.3 Filing Protected Material. Without written permission from the
12 Designating Party or a court order secured after appropriate notice to all interested
13 persons, a Party may not file in the public record in this action any Protected Material.
14 A Party that seeks to file under seal any Protected Material must comply with Civil
15 Local Rule 79-5. This Protective Order does not operate as the required grant of leave
16 of the Court to file a document under seal; a sealing order will issue only upon a
17 request establishing that the Protected Material at issue is entitled to protection under
18 the law.
19                  13.4 Any Designating Party who files in the Court public file Protected
20 Material is deemed to have waived the confidential designation with respect to the
21 publicly filed version of that information and/or document(s) unless such filing is
22 inadvertent.
23                  13.5 A Designating Party wishing to claim inadvertence under Section
24 13.4 must file, within 30 days of discovering the inadvertence, notice to the Court and
25 to all parties so that the Parties may meet and confer regarding the inadvertent
26 disclosure pursuant to Local Rule 37-1. If the dispute remains unresolved the
27 Designating Party must move to have the document either removed from the public
28 court file and/or filed under seal.
                                                14                       8:16-cv-01440-JLS-DFM
                                                                            PROTECTIVE ORDER
     735884356.1
 1            14.   FINAL DISPOSITION
 2            Within 60 days of the final disposition of this action, as defined in paragraph 5,
 3 each Receiving Party must return all Protected Material to the Producing Party or
 4 destroy such material. As used in this subdivision, “all Protected Material” includes
 5 all copies, abstracts, compilations, summaries, and any other format reproducing or
 6 capturing any of the Protected Material. Whether the Protected Material is returned
 7 or destroyed, the Receiving Party must submit a written certification to the Producing
 8 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 9 deadline that (1) identifies (by category, where appropriate) all the Protected Material
10 that was returned or destroyed and (2) affirms that the Receiving Party has not
11 retained any copies, abstracts, compilations, summaries or any other format
12 reproducing or capturing any of the Protected Material.               Notwithstanding this
13 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15 deposition and trial exhibits, expert reports, attorney work product, and consultant
16 and expert work product, even if such materials contain Protected Material. Any such
17 archival copies that contain or constitute Protected Material remain subject to this
18 Protective Order as set forth in Section 5 (DURATION).
19
20            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22 DATED: January 2, 2020
23
24
                                                Hon. Douglas F. McCormick
25
                                                United States Magistrate Judge
26
27
28
                                                  15                       8:16-cv-01440-JLS-DFM
                                                                              PROTECTIVE ORDER
     735884356.1
 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that
 5 I have read in its entirety and understand the Stipulated Protective Order that was
 6 issued by the United States District Court for the Central District of California on
 7 [date] in the case of Doneyda Perez v.DIRECTV Group Holdings, LLC, et al., USDC
 8 Case No. CV 18-01440 JLS (DFMx) [sometimes designated as USDC Case No. 8:16-
 9 cv-01440-JLS-DFM]. I agree to comply with and to be bound by all the terms of this
10 Stipulated Protective Order and I understand and acknowledge that failure to so
11 comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item that
13 is subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint __________________________ [print or
19 type full name] of _______________________________________ [print or type full
20 address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23
24            Date: ______________________________________
25            City and State where sworn and signed: _____________________________
26            Printed name: _______________________________
27
28            Signature: _______________________
     735884356.1
